MEMORANDUM **
Alex Myenchikov, and his daughter, Karina Myenchikov, natives and citizens of Russia, petition for review of the Board of Immigration Appeals’ (“BIA”) denial of their application for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.
Substantial evidence supports the BIA’s adverse credibility determination based on Myenchikov’s submission of fraudulent documents, which were used to establish his Jewish identity, an element of his persecution. See Desta v. Ashcroft, 365 F.3d 741, 745 (9th Cir.2004); see also Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Because Myenchikov failed to qualify for asylum, he also failed to meet the stricter standard under withholding of removal. See id.
Myenchikov’s claim under the CAT is based on the same facts that the BIA found to be not credible, and Myenchikov points to no other evidence that the BIA should have considered, therefore he has also failed to establish eligibility for relief under the CAT. See id. at 1156-57.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.